Citation Nr: 0727357	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to October 1, 2003, 
for payment of additional compensation for the veteran's 
dependents.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from November 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that assigned an effective date of 
October 1, 2003 for additional compensation benefits for the 
veteran's children.  In June 2004, after the RO issued a 
statement of the case (SOC) addressing the veteran's 
disagreement with that effective date, the veteran's timely 
substantive appeal was received in July 2004.

The record reflects that the appellant was scheduled for a 
Travel Board hearing before a Veterans Law Judge in July 
2007, but that he cancelled the hearing.


FINDINGS OF FACT

1.  The veteran is currently in receipt of a 60 percent 
disability rating for his service-connected disorders.

2.  The veteran's claim for additional compensation benefits 
based on dependent children was received on September 26, 
2003.

3.  The first day of the month following the date the written 
claim for additional compensation benefits based on dependent 
children was received is October 1, 2003.


CONCLUSION OF LAW

The criteria for payment of additional compensation benefits 
for the veteran's dependent children are not met prior to 
October 1, 2003. 38 U.S.C.A. §§ 1115, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.31, 3.204, 3.401(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as this case involves the application of 
law to certain facts such as the effective date for a 
combined rating of 30 percent or higher and the date when 
information, which was needed to award additional 
compensation for the veteran's children was received by the 
RO.  Those facts are already established by the evidence now 
of record. Collecting additional evidence would not be 
productive or helpful to the veteran's appeal. Thus, because 
the law as mandated by statute, and not further development 
of evidence, is dispositive of this appeal, the VCAA is not 
applicable.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

The legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.  
Moreover, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent can occur is 
the first day of the month following the effective date.     
38 C.F.R. § 3.31.

In this case, in a September 2002 rating decision, the RO 
granted a claim for an increased disability evaluation for a 
lumbosacral back disability.  The increased evaluation for 
that disability increased the veteran's combined disability 
evaluation for all disabilities from 20 percent to 60 
percent, effective in September 2001.  On September 16, 2002, 
the RO advised the veteran of the September 2002 rating 
decision.  The September 16, 2002, letter further informed 
the veteran that the information that he had sent about his 
dependents was not complete and that before he could receive 
additional benefits for his dependents he should submit the 
enclosed Declaration of Status of Dependents form.

A completed Declaration of Status of Dependents form was 
received by the veteran on September 26, 2003.  The veteran 
provided evidence that he had three children.

The statute and regulation governing increased compensation 
based on dependency authorize an increase in compensation 
payments for the veteran's dependents if the veteran provides 
evidence of dependency within one year following the 
"qualifying rating decision."  The statute and regulations 
governing increased compensation based on dependency, when 
read together, mean that the first rating decision which 
awards the veteran a disability evaluation of 30 percent or 
more is the rating decision which qualifies a veteran to 
receive increased compensation based on dependency, since a 
veteran with a disability evaluation below 30 percent cannot 
received increased compensation based on dependency.  See 38 
U.S.C.A. § 1115.

The veteran and his representative contend that the effective 
date for additional dependents should be October 1, 2001.  
They essentially argue that the RO's September 16, 2002, 
letter informing the veteran that he should submit documents 
within one year from the date of the letter was received some 
two weeks after the letter was written and therefore, the 
documents received on September 26, 2003, were timely.  

The facts in this case are not in dispute.  The veteran 
became entitled to additional compensation for dependents in 
September 2001, the effective date for the combined 
disability rating in excess of 20 percent.  A September 16, 
2002, letter informed him that he had one year to submit 
evidence of his dependents so as to obtain the increased 
compensation based on those dependents.  The required 
evidence was not received until September 26, 2003, ten days 
past the one year due date.  Therefore, the one-year period 
for an increased compensation benefits effective as of the 
date of the "qualifying rating decision" had expired.  

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the law instructs that the effective date 
for additional compensation for dependents is the latest of 
the four dates identified by the regulation. The veteran is 
not entitled to increased benefits based on the dependency of 
his children until the month following the September 2003 
submission of evidence as to status of dependents. The 
effective date of October 1, 2003, assigned as the first date 
for commencement of the award of an increase in compensation 
based on dependents is correct, and the Board has no 
authority to award an effective date for the increase prior 
to that date. 38 C.F.R. §§ 3.31, 3.401(b)(3).

The law, rather than any factual matters which may be 
disputed, controls this decision, so the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  As the disposition of this claim is based on the 
law, and not the facts, the claim for increased disability 
compensation benefits prior to October 1, 2003, based on 
dependents must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal for an effective date prior to October 1, 2003, 
for increased disability compensation benefits based on 
dependents is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


